UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1373


CLEIDE FERREIRA DE OLIVEIRA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 28, 2014                 Decided:   November 14, 2014


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Cleide Ferreira de Oliveira, Petitioner Pro Se. Nicole J.
Thomas-Dorris, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cleide de Oliveira, a native and citizen of Brazil,

petitions for review of an order of the Board of Immigration

Appeals denying her motion to reopen.                 We have reviewed the

administrative record and de Oliveira’s claims and conclude that

we lack jurisdiction over the petition for review.                  See 8 U.S.C.

§ 1252(a)(2)(B)(i), (a)(2)(D) (2012); Sorcia v. Holder, 643 F.3d
117, 124-25 (4th Cir. 2011); Mosere v. Mukasey, 552 F.3d 397,

400-01   (4th   Cir.    2009).      Accordingly,     we    grant   the   Attorney

General’s     motion    to   dismiss    the   petition      for    review.      We

dispense    with      oral   argument   because      the    facts    and     legal

contentions     are    adequately   presented   in    the    materials       before

this court and argument would not aid the decisional process.



                                                            PETITION DISMISSED




                                        2